Case 1:18-cr-00457-AMD Document 191 Filed 08/07/20 Page 1 of 3 PageID #: 3363


                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York

JN/DKK/LB/CJN                                     271 Cadman Plaza East
F. #2017R05903                                    Brooklyn, New York 11201


                                                  August 7, 2020


By Email and ECF

Thomas C. Green
Mark D. Hopson
Michael Levy
Joan M. Loughnane
Sidley Austin LLP

David Bitkower
Matthew S. Hellman
Jenner & Block LLP

                Re:   United States v. Huawei Technologies Co., Ltd., et al.
                      Criminal Docket No. 18-457 (S-3) (AMD)

Dear Counsel:

              Enclosed please find the government’s production of discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
government’s previous productions. The discovery is being produced pursuant to the
Protective Order entered by the Court on June 10, 2019. See ECF Docket Entry No. 57. The
government also requests reciprocal discovery from the defendants.
   Case 1:18-cr-00457-AMD Document 191 Filed 08/07/20 Page 2 of 3 PageID #: 3364




   I.       The Government’s Discovery



        Document Description            Category of                      Bates Range
                                    Discovery Pursuant
                                    to Protective Order

Email correspondence related to      Sensitive Discovery     DOJ_HUAWEI_A_0005604833 –
                                           Material           DOJ_HUAWEI_A_0005661855

 Email correspondence and human      Discovery Material      DOJ_HUAWEI_A_0005661856 –
resource records related to                                   DOJ_HUAWEI_A_0005671141




                                                   Very truly yours,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                           By:      /s/ Julia Nestor
                                                   Alexander A. Solomon
                                                   Julia Nestor
                                                   David K. Kessler
                                                   Sarah Evans
                                                   Assistant United States Attorneys
                                                   (718) 254-7000

                                                   DEBORAH L. CONNOR
                                                   Chief, Money Laundering and Asset
                                                   Recovery Section, Criminal Division
                                                   U.S. Department of Justice

                                           By:     /s/ Christian J. Nauvel
                                                   Laura Billings
                                                   Christian J. Nauvel
                                                   Trial Attorneys




                                               2
Case 1:18-cr-00457-AMD Document 191 Filed 08/07/20 Page 3 of 3 PageID #: 3365




                                              JAY I. BRATT
                                              Chief, Counterintelligence and Export
                                              Control Section
                                              National Security Division, U.S. Department
                                              of Justice

                                       By:    /s/ Thea D. R. Kendler
                                              Thea D. R. Kendler
                                              David Lim
                                              Trial Attorneys

cc:   Clerk of the Court (AMD) (by ECF) (without Enclosures)




                                          3
